COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                  No. 08-08-00215-CV
 IN THE INTEREST OF Y.F.,                         §
                                                                    Appeal from the
 A CHILD                                          §
                                                              383rd Judicial District Court
                                                  §
                                                               of El Paso County, Texas
                                                  §
                                                                  (TC# 2003AG5989)
                                                  §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding that Appellant did not timely file the notice

of appeal, we dismiss the appeal for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1;

Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--

El Paso 1995, no writ)(applying former TEX .R.APP .P. 40(a)(1)). When no motion for new trial

or request for findings of fact and conclusions of law is filed, the notice of appeal must be filed

within thirty days after the judgment is signed. TEX .R.APP .P. 26.1; Restrepo, 892 S.W.2d at 238.

An untimely notice of appeal will be considered timely if it is filed within fifteen days after the

due date and includes a reasonable explanation for the appellant’s failure to file on the due date.

See TEX .R.APP .P. 26.3; Vergburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       The judgment in this case was signed March 30, 2008. Appellant’s notice of appeal was

therefore due to be filed on April 29, 2008. Appellant did not file a notice of appeal until June 9,
2008. Therefore Appellant’s notice of appeal was not timely filed. By letter dated June 9, 2008,

the clerk of the Court notified Appellant of our intent to dismiss the case for want of jurisdiction

because the appeal had not been timely perfected. See TEX .R.APP .P. 42.3. On July 1, 2008, the

Court received a document from Appellant which describes Appellant’s concerns over the

disposition of his case in the trial court, but does not address his untimely notice of appeal, and

does not express grounds for continuing the appeal. Accordingly, we dismiss the appeal for want

of jurisdiction.




September 18, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                                 -2-